Citation Nr: 9903821	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-28 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had verified active service from December 1970 to 
February 1971 and from September 1974 to May 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which denied the veteran's claims of entitlement to service 
connection for headaches and for PTSD.

Initially, the Board notes that the veteran's claim 
concerning PTSD was before the Board in December 1998.  At 
that time, it was remanded for further development.  
Specifically, the RO was directed to attempt to verify the 
veteran's reported period of service in 1973.  Review of the 
veteran's claims file indicates that the RO complied with the 
Board's directive, as required by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Here, the RO contacted an analyst 
at the Army Board for Correction of Military Records in 
Arlington, Virginia, and was told that there was no 
verification of any service in any branch of the military in 
1973 for the veteran.

Additionally, the Board notes that when the veteran filed his 
claim for compensation in October 1996, he listed his lungs, 
ankles, back, headaches, a sleep disorder, and stress under 
the diseases or injuries for which he was making a claim.  
The RO's May 1997 rating decision, while incorporating the 
veteran's listed sleep disorder and stress into a claim for 
PTSD subsequent to a medical diagnosis of PTSD and addressing 
the veteran's headaches, did not, however, address the 
veteran's claims concerning his lungs, ankles, and back.  
These issues are, therefore, referred to the RO for 
development and action, as warranted.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented to show 
that the veteran's headaches are related to service or events 
therein.

2.  The record contains no evidence of a verified, or 
verifiable, in-service stressor, upon which the diagnosis of 
PTSD is based.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Veterans Appeals (Court) has held 
that the three elements of a well grounded claim for service 
connection are: 1) evidence of a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence; and 3) a nexus, or link, 
between the service related disease or injury and the current 
disability, as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Specifically, with respect to the veteran's PTSD claim, the 
United States Court of Veterans Appeals (Court) has held that 
the three elements of a well grounded claim of service 
connection for PTSD are:  1) a current, clear medical 
diagnosis of PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen v. Brown, 
10 Vet. App. 128, 129 (1997).

Further, adjudication of well grounded claims of service 
connection for PTSD requires evaluation of the evidence in 
light of places, types, and circumstances of service, as 
indicated by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304(f) (1998); Cohen, 10 Vet. App. at 129.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, supra.  However, 
the Board is not bound to accept diagnoses and opinions by 
physicians who base a diagnosis of PTSD solely upon the 
veteran's unsupported statements.  See Black v. Brown, 5 Vet. 
App. 177 (1993); see also Swann v. Brown, 5 Vet. App. 229 
(1993).  Nor is the Board bound to accept the veteran's 
uncorroborated accounts of in-service stressors or the 
opinions or diagnoses by physicians who rely on the veteran's 
account of his stressful military service.  Id.

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Factual Background

The evidence of record pertinent to the veteran's claims of 
service connection for headaches and for PTSD consists of the 
veteran's service records (including his medical records), 
private medical records (dated from October 1993 to January 
1997), VA outpatient treatment records (dated from November 
1995 to October 1996), and a VA examination (conducted in 
April 1997).

With respect to the veteran's headaches, his service medical 
records are negative for any noted in-service head injuries 
and subsequent complaints of headaches, and his separation 
examination (conducted in April 1976 and amended in September 
1976) is also silent as to any reported or observed pertinent 
injuries or residuals.

With respect to the veteran's PTSD, his service records do 
not indicate or document service in 1973, and his Enlistment 
Contract, Armed Forces of the United States, (signed by the 
veteran and dated in September 1974) specifically notes that 
the veteran did not report any prior service in any branch of 
the armed forces.

As for the veteran's private medical records, with respect to 
his headaches, a General Basic Medical Evaluation Record for 
the Utah State Office of Rehabilitation (dated in November 
1993) reflects the veteran's statement of disabilities, 
including headaches, back pain, and history of knife wound.  
Headaches were also listed under prior illnesses.  Under 
prior injuries, it was noted that the veteran had been in 
multiple car wrecks and had had a knife wound to the chest in 
1986.  The pertinent diagnosis was chronic headaches.

A May 1995 entry indicates that the veteran complained of 
some frontal maxillary headaches.  It was noted that the 
veteran did not have any new pain but that he had had pain 
"off and on" since his stabbing injury.  The veteran's 
service medical history was not discussed.

A Medical Report (dated in January 1997) documents the 
veteran's examination for many somatic complaints, including 
headache.  It was noted that the veteran had difficulty with 
migraine headaches and that he was seeking total disability.  
As before, the veteran's service medical history was not 
discussed.

With respect to the veteran's PTSD, a Level II Psychological 
Evaluation (conducted in October 1993) reflects the veteran's 
report of having dropped out of high school in tenth grade 
and having joined the Marines.  It also reflects the 
veteran's report of having then joined the Army and having 
graduated from high school while in service.  There is no 
reference to any service in Vietnam, nor are there any 
notations concerning a diagnosis of PTSD.  PTSD was not 
included in the Axes I-V diagnoses.

The veteran's VA outpatient treatment records, with respect 
to the veteran's headaches, reflect his complaints of 
headaches, and it was noted that the veteran had classic 
migraines.  It was also noted, in a January 1996 entry, that 
the veteran reported that his migraines had worsened since 
1987 and that he had had a knife wound to the chest.  The 
records are silent as to the veteran's PTSD.

The April 1997 VA examination, regarding the veteran's 
headaches, indicates that the veteran has complicated 
migraine headaches and that he reported daily headaches 
during the past year.  It was also noted that the veteran 
reported the duration of his headaches as the past number of 
years.  The veteran's service history was not referenced, and 
the VA examiner did not offer any opinion relating the 
veteran's migraine headaches to his service.

With respect to the veteran's PTSD, the April 1997 VA 
examination reflects the veteran's reports of having been 
stationed in Vietnam in 1973.  The veteran stated that he 
went on long reconnaissance missions with a Special Forces 
unit and that he also did work with the 21st Calvary, the 1st 
Calvary, and the 133rd Artillery, among others.  He also 
stated that he saw a friend of his killed, that he saw skulls 
and half-buried bodies on the ground, that he walked past 
heads impaled on the ends of posts, that he saw soldiers die 
after being hit by claymore mines, that he tied off arms and 
legs to prevent bleeding, and that he had placed dog tags in 
the mouths of dead soldiers.  Symptoms reported by the 
veteran included nightmares, flashbacks, arousal symptoms, 
problems sleeping, problems with anger, and avoidance of 
social situations.  The examiner stated that the veteran's 
PTSD was evident, adding that the veteran had gone through 
enough traumatic experiences while in Vietnam to have a 
significant effect on the veteran's psyche.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for both his headaches and for 
PTSD.  Specifically, the Board acknowledges the veteran's 
statements that he has experienced headaches since being hit 
in the head while stationed in Germany and that he served in 
Vietnam in 1973.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the veteran's claims must be denied, as they are not 
well grounded.

Specifically, concerning the veteran's headaches, the 
veteran's service medical records are negative for any in-
service head injury and subsequent complaints of headaches.  
Additionally, the veteran's separation examination is also 
silent as to the veteran's claimed in-service head injury and 
any headaches.  Further, the veteran's post-service medical 
records, in part, discuss the veteran's headaches within the 
context of a 1986 knife wound to the chest and contain no 
reference to the veteran's reported service history.  There 
simply is no medical opinion relating the veteran's headaches 
to his service.  In effect, the veteran has proffered only 
his assertions as to any relationship between his current 
headaches and events in service.  Here, there is no 
indication in the record that he possesses the medical 
expertise necessary to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical diagnosis or causation, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.  Therefore, absent competent medical evidence 
of a nexus, or link, between the veteran's current headaches 
and his service, he has not presented a well grounded claim 
of entitlement to service connection for headaches.  See 
Caluza v. Brown, supra.

As for the veteran's claim of service connection for PTSD, 
while there is a current, clear diagnosis in the record, the 
Board is not bound to accept it in this instance, as it is 
based solely upon the veteran's unsupported statements.   See 
Black v. Brown, supra; see also Swann v. Brown, supra.  In 
effect, the Board is not bound to accept the veteran's 
uncorroborated accounts of in-service stressors or the 
opinions or diagnoses by physicians (including VA examiners) 
who rely on the veteran's account of his stressful military 
service.  Id.  Here, as discussed above, the veteran's 
verified periods of service were from December 1970 to 
February 1971, when he was in basic training in the Marines, 
and from September 1974 to May 1976, when he was in the Army.  
Nothing in the veteran's service records, as documented by 
the Army Board for Correction of Military Records, indicates 
that the veteran had service in 1973, as claimed, or that he 
served for a time in Vietnam, again as claimed.  In this 
regard, the Board notes that service department findings are 
binding on VA for purposes of establishing service in the 
armed forces.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Further, the evidence of record reflects the veteran's own 
reports of no service prior to 1974, as indicated in the 
veteran's Enlistment Contract, Armed Forces of the United 
States, (signed by the veteran and dated in September 1974).  
Moreover, on applications for benefits, completed and signed 
the veteran, for education benefits in May 1977, July 1979, 
and March 1994, and on his application for compensation 
benefits in October 1996, the veteran failed to list service 
in 1973.   

As such, absent credible supporting evidence that the claimed 
in-service stressor actually occurred, the veteran has not 
submitted a well grounded claim of entitlement to service 
connection for PTSD, regardless of the VA examiner's opinion 
that the veteran had PTSD.  See Cohen v. Brown, supra.

Accordingly, therefore, absent the necessary elements of a 
well grounded claim for service connection for both the 
veteran's headaches and PTSD, the veteran's claims must be 
denied.  Application of the rule regarding benefit of 
reasonable doubt is not required, as the veteran has not met 
his burden of submitting well grounded claims.  38 U.S.C.A. 
§ 5107(b) (West 1991).  Absent well grounded claims, the VA 
has no duty to assist the veteran in development of these 
claims.  38 U.S.C.A. § 5107(a).

The Board notes that the veteran was put on notice as to the 
evidence required to support his claims in the statement of 
the case (dated in August 1997) and in the supplemental 
statement of the case (dated in October 1997), as he was 
informed that there was no evidence of record to link the 
veteran's headaches to his service and to corroborate the 
veteran's claimed history of stressful events.  Further, 
notwithstanding references to the veteran's Social Security 
Administration (SSA) disability claim, the veteran also has 
not provided any indication of the existence of additional 
evidence that would make his claims well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this regard, the Board notes that 
a private medical record referencing the veteran's SSA claim 
indicates that he may have filed for such benefits in 1995 
"on a number of different grounds."  The private physician 
indicated in an entry of October 1996 that the veteran had 
had an unfavorable response to his claim.  


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for PTSD is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

